DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species XX, FIGs. 32a-32f, and claims 1-4, 6-8, 12-13, and 20 in the reply filed on 07/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 2 does not read on the elected Species. Accordingly, in this Office Action, claims 1, 3-4, 6-8, 12-13, and 20 are fully examined, and claims 2, 5, 9-11, and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected non-elected species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020, 04/03/2020, 04/12/2021, 05/31/2021, 06/02/2021, 08/26/2021, 11/09/2021, 03/08/2022, and 04/27/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the first passage comprises a first end face and a second end face,… the second passage is arranged in parallel with the first passage, and extends from the first end face to the second end face” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-8, 12-13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “the first passage comprises a first end face and a second end face;…the second passage…extends from the first end face to the second end face. While the specification also discloses this feature, it appears that the end faces 39a and 39b as shown in FIGs. 32b appears to be upper and lower faces of the magnetic core 1, not the end faces of the first passage 31. The examiner does not know what “dotted terminal” and “non-dotted terminal” mean.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-8, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Metsler (U.S. Patent No. 5,568,111) in view of Miyashita et al. (U.S. PG. Pub. No. 2019/0189334 A1).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Metsler teaches a coupled inductor (Figs. 1-4), comprising: a magnetic core 10, a first winding and a second winding, wherein: 
a first passage 16 and a second passage 17, which extend along a first direction (vertical direction), are formed in the magnetic core; the first passage comprises a first end face (top face) and a second end face (bottom face), which are oppositely arranged; the second passage is arranged in parallel with the first passage, and extends from the first end face to the second end face; 
each of the first winding and the second winding has a portion penetrating the first passage and a portion penetrating the second passage, wherein the first winding runs through the first passage for N times, and the second winding runs through the second passage for N times (col. 4, lines 53-58, col. 5, lines 16-20). Metsler does not expressly teach 
the second winding runs through the first passage for N+1 times, and the first winding runs through the second passage for N+1 times;
two terminals of the first winding are provided on the first end face and the second end face, respectively, forming a first terminal and a second terminal of the coupled inductor; two terminals of the second winding are provided on the first end face and the second end face, respectively, forming a third terminal and a fourth terminal of the coupled inductor, wherein one of the first terminal and the third terminal of the coupled inductor is a dotted terminal, while the other one is a non-dotted terminal, and the first terminal and the third terminal are both provided on the first end face.
best understood in view of 35 USC 112(b) rejection, Miyashita et al., hereinafter referred to as “Miyashita,” teaches a coupled inductor (Figs. 1a-1c), wherein
each of the first winding (winding formed by conductor 21, 22, 31, 33 and via connections thereof) and the second winding (winding formed by conductors 24, 23, 35, and 34, and via connections thereof) has a portion (portion formed by via conductors 522, 421, and 522) penetrating the first passage (passaged formed by through holes 413, 422, and 423) and a portion (portion formed by via conductors 511, 521541) penetrating the second passage (passage formed by through holes 411, 412, and 421), wherein the first winding runs through the first passage for N times (one time) while the second winding runs through the first passage for N+1 times (two times), and the second winding runs through the second passage for N times (one time) while the first winding runs through the second passage for N+1 times (two times), wherein N is an integer greater than or equal to one; 
two terminals (terminals of conductor 21 on first passage side and lower end of via conductor 522) of the first winding are provided on the first end face (upper face) and the second end face (lower face), respectively, forming a first terminal and a second terminal of the coupled inductor; two terminals (terminal of conductor 24 on second passage side and lower end of via 541) of the second winding are provided on the first end face and the second end face, respectively, forming a third terminal and a fourth terminal of the coupled inductor, wherein one of the first terminal and the third terminal of the coupled inductor is a dotted terminal, while the other one is a non-dotted terminal, and the first terminal and the third terminal are both provided on the first end face (terminals of conductors 21 and 24 are on upper side) (paras. [0036]-[0038]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second windings as taught by Miyashita to the coupled inductor of Metsler to increase inductance.
With respect to claim 3, Metsler in view of Miyashita teaches the coupled inductor according to claim 1, wherein the first direction is a height direction (Metsler, col. 4, lines 66-67).
With respect to claim 4, Metsler in view of Miyashita teaches the coupled inductor according to claim 1, wherein the magnetic core is a flat type magnetic core (Metsler, col. 4, lines 53-56).
With respect to claim 6, Metsler in view of Miyashita teaches the coupled inductor according to claim 1, wherein the first winding further comprises a connecting portion (portion on middle leg of Metsler, or conductor 22 in Miyashita) for connecting the portions of the first winding that penetrate the first passage and the second passage, and the second winding further comprises a connecting portion (portion on middle leg of Metsler, or conductor 23 in Miyashita) for connecting the portions of the second winding that penetrate the first passage and the second passage (Metsler, col. 5, lines 16-20, Miyashita, para. [0038]).
With respect to claim 7, Metsler in view of Miyashita teaches the coupled inductor according to claim 6, wherein the connecting portion of the first winding is located on the same side of the first end face or the second end face of the magnetic core and is exposed to air, and the connecting portion of the second winding is located on the same side of the first end face or the second end face of the magnetic core and is exposed to air (Metsler, col. 5, lines 16-20, Miyashita, para. [0038]). The connection portions are a least exposed to air in Miyashita.
With respect to claim 8, Metsler in view of Miyashita teaches the coupled inductor according to claim 6, wherein the connecting portions of the first winding and the second winding which are located on the same side of the first end face are arranged in parallel, and the connecting portions of the first winding and the second winding which are located on the same side of the second end face are arranged in parallel (Metsler, col. 5, lines 16-20, Miyashita, para. [0038]).
With respect to claim 13, Metsler in view of Miyashita teaches the coupled inductor according to claim 6, wherein the magnetic core comprises two side legs (left and right yokes) which are oppositely arranged, and at least three pillars (outer legs and middle leg) arranged between the two side legs, and the first passage and the second passage are defined by the adjacent pillars and the two side legs (Metsler, col. 4, lines 53-56, col. 5, lines 16-20).
With respect to claim 20, Metsler in view of Miyashita teaches the coupled inductor according to claim 6, wherein an outer surface of the magnetic core is provided with a pin for electrical connection (Metsler, col. 4, lines 48-55).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Metsler in view of Miyashita, as applied to claim 1 above, and further in view of Chandrasekaran (U.S. Patent No. 9,019,061 B2).
With respect to claim 12, Metsler in view of Miyashita teaches the coupled inductor according to claim 1. Metsler in view of Miyashita does not expressly teach the magnetic core is a dust type magnetic core having a relative permeability of less than 200 and distributed air gaps.
Chandrasekaran teaches a coupled inductor (e.g. FIGURE 5), wherein the magnetic core (EI core) is a dust type magnetic core having a relative permeability of less than 200 and distributed air gaps (col. 6, lines 29-32, and 53-57). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic core as taught by Chandrasekaran to the coupled inductor of Metsler in view of Miyashita to provide the required magnetic saturation characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837